Name: Commission Regulation (EEC) No 2106/90 of 23 July 1990 establishing the prices and amount fixed in ecus by the Council in the rice sector and reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7. 90 Official Journal of the European Communities No L 191 / 25 COMMISSION REGULATION (EEC) No 2106/90 of 23 July 1990 establishing the prices and amount fixed in ecus by the Council in the rice sector and reduced as a result of the monetary realignment of 5 January 1990 (EEC) No 1352/90 (4) and whereas the production aid for certain varieties of rice was fixed by Council Regulation (EEC) No 1354/90 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts in the rice sector which are to be divided by 1,001712 from 14 May 1990 under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction in particular in the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year should be specified and those reduced prices and amounts should be fixed ; Whereas the target and intervention prices for rice for the 1990/91 marketing year were fixed by Council Regulation HAS ADOPTED THIS REGULATION : Article 1 The prices and amounts fixed in ecus by the Council for the 1990/91 marketing year in the rice sector and reduced pursuant to Article 2 of Regulation (EEC) No 784/90 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 182, 3: 7 . 1987, p. 1 . (J) OJ No L 83, 30 . 3 . 1990, p . 102. (4) OJ No L 134, 28 . 5. 1990, p. 17. O OJ No L 134, 28. J. 1990, p. 19. No L 191 /26 Official Journal of the European Communities 24. 7. 90 ANNEX Designation of price/amount Adjusted price/amount in ecus (reducing coefficient 1 ,00 1 71 2) 1 . Intervention price 313,65 2 . Target price 546,13 3 . Production aid for certain rice varieties 250